          Case 1:19-mc-00522-PKC Document 10 Filed 12/10/19 Page 1 of 2




                                                                                      Charles J. Nerko
                                                                                             Principal
                                                                                        212-380-4117
                                                                        Charles.Nerko@offitkurman.com



                                                           December 10, 2019
                                            Application granted, schedule approved.
Via ECF
                                            SO ORDERED.
The Hon. P. Kevin Castel, U.S.D.J.          Dated: 12/11/2019
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
              Re:     In re Arida, LLC, No. 19 Misc. 522 (PKC)
Dear Judge Castel:
               We represent Respondents June NY, LLC a/k/a Residenz, LLC, June Homes US,
Inc. a/k/a Rezidenz, Inc., June NY 1, LLC a/k/a Residenz 1, LLC (collectively, “June Homes”),
and Daniel Mishin. We write with the consent of Applicants to request that the Court approve an
agreed-upon briefing schedule and a limited stay in this matter. This is the first request for a
schedule or a stay in this matter, and no conference is pending.
               By way of background, on November 13, 2019, Applicants in the above-
captioned action filed an ex parte application for discovery pursuant to 28 U.S.C. § 1782 (the
“Petition”) from June Homes, various banks believed to have June Homes’s financial records, as
well other individuals (collectively, “Respondents”). On November 14, 2019 the Court granted
the ex parte application.
               To efficiently manage this case, Applicants, June Homes, and Daniel Mishin have
agreed as follows:

  [    1.     June Homes and Daniel Mishin accept the service of the subpoenas and waive any
              defects in the service of the subpoenas.

       2.     June Homes and Daniel Mishin will have until January 24, 2020 to make a motion
              with respect to the ex parte order. Applicants’ opposition to the motion shall be
              due on February 18, 2020, and the reply shall be due on February 28, 2020.

       3.     Until a final ruling is issued on the aforementioned motion, June Homes’s and
              Daniel Mishin’s compliance with the subpoenas is stayed and suspended.

       4.     All other Respondents’ compliance with the subpoenas concerning any
              information relating to June Homes and Daniel Mishin is stayed and suspended.
              Accordingly, (a) Applicants shall promptly inform other Respondents of the stay
              and provide a copy of the Court’s order to other Respondents, (b) Applicants shall
           Case 1:19-mc-00522-PKC Document 10 Filed 12/10/19 Page 2 of 2




               instruct them to continue to preserve records relating to June Homes and Daniel
               Mishin, (c) all Respondents shall cease any production of documents or
               information concerning June Homes or Daniel Mishin pending further order of
               this Court, and (d) to the extent any subpoena recipient has produced or produces
               documents or information subject to the stay, such documents or information shall
               be destroyed or returned to the producing party without reading them,
               disseminating them, using them, or retaining any copies.

       5.      All Respondents’ depositions are stayed until further order of the Court.           ]
               This agreement will allow this case to proceed in an orderly fashion, allow June
Homes and Mr. Mishin to prepare a fully informed response to the Petition, prevent prejudice to
June Homes and Mr. Mishin by staying other Respondents’ production of their confidential
information while the Court is evaluating June Homes and Mr. Mishin’s response to the Petition,
as well as accommodate counsels’ schedule and upcoming holiday travel plans.
               June Homes, Mr. Mishin, and Applicants respectfully request that the Court issue
an order effectuating the foregoing agreement. We thank the Court for its consideration of this
request.


                                                            Respectfully,

                                                            /s/ Charles J. Nerko
                                                            Charles J. Nerko
Copy to:       All counsel (via ECF)
